Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The current application has priority to 6127419 08/14/2009.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Claims 1-19 are pending; claims 1, 2 and 12 have been amended.

 Response to Amendment
Regarding the 35 USC 103 rejection based on Aceti US 2005/0049471 and Ma 2009/0177097, the Applicant’s arguments have been fully considered, the rejections have been withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art reference alone and in combination fail to teach or remotely suggest an ear-worn device comprising “light transmissive material within the cavity and between the optical emitter and the at least one window that is configured to deliver light emitted from the optical emitter to a non-ear canal ear region of the subject at one or more predetermined locations” in combination with other claim elements, as recited in claims 1 and 12.
Aceti et al. (US 2005/0049471, US 7107088 B2) discloses a method and apparatus for detecting oxygen saturation levels in blood within an auditory canal. The disclosed apparatus includes a light guide having cavity,  optical emitter, optical detector, window and aperture. However, Aceti does not disclose light transmissive material within the cavity and between the light emitter and the at least one window for delivering light emitted from the optical emitter to a non-ear canal ear region. 
Ishii US 2008/0089539 A1 discloses a wireless headphone that has optical emitters, optical detectors, accelerometer and transmissive material; see [0059] and Figs. 10-13. However, Ishii does not disclose the window to collect light external to the housing and deliver the collected light to the optical detector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            
	August 22, 2022